Citation Nr: 1622773	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  14-26 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for prolonged adjustment disorder with depressed mood.

2.  Entitlement to a total disability rating on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1969 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for prolonged adjustment disorder with depressed mood and assigned a 30 percent disability rating, effective September 11, 2007.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran's prolonged adjustment disorder has been manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as depression, social isolation, and disturbance of motivation.


CONCLUSION OF LAW

The criteria for an initial 50 percent rating, but no higher, for prolonged adjustment disorder with depressed mood have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

The increased rating for prolonged adjustment claim stems from the initial grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with claims file.  All post-service treatment records have been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was afforded VA examinations in October 2008 and September 2011.  These examinations are adequate for the purposes of the matter adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's disability.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, the Board must consider whether the disability has undergone varying and distinct levels of severity while the claim has been pending and provide staged ratings during those periods.  Hart v. Mansfield, 21 Vet. App. at 509-10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's service-connected prolonged adjustment disorder has been assigned a 30 percent rating under Diagnostic Code 9411 for posttraumatic stress disorder.

Under the General Rating Formula, a 30 percent evaluation will be assigned when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent disability rating applies when occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  See 38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

Factual Background

Turning to the evidence of record, VA treatment records reveal psychiatric treatment for the Veteran's prolonged adjustment disorder.  Reported symptoms included difficulty sleeping, nightmares, anxiety, depression and having, poor energy, concentration, and memory.  Feelings of helplessness, hopelessness, and worthlessness were also documented. 

In an August 2007 VA psychiatric intake assessment, it was noted that he Veteran's support system included his wife of 30 years, children, and a few friends.  He was employed at the time of the assessment.  The appellant had no impairments in the ability to care for himself or in the ability to interact with others.  On mental status examination, his hygiene, attire, and eye contact were appropriate.  His speech was spontaneous, affect was blunted, and mood was sad and anxious.  There were no hallucinations, illusions, or delusions.  Suicidal and homicidal ideations were noted.  The Veteran's insight, judgment, and recent and remote memory were impaired.  The appellant's cognition was intact and he was oriented to time.  The physician assigned a Global Assessment of Functioning (GAF) score of 60. 

The Veteran was afforded a VA examination in October 2008 for posttraumatic stress disorder (PTSD).  The examiner noted that the Veteran reported symptoms of a moderate to severe intensity and of continuous duration.  Such symptoms included anxiety, hypervigilance, being angry, experiencing flashbacks, and "being a loner".  The Veteran stated that he had been unemployed since April 2008 and indicated that his job loss was due to a down turn in the economy and housing problems.  He also mentioned that he previously worked in construction and had many periods of unemployment and being fired for "making bad choices".  The appellant reported that he had been married for 32 years and that the quality of his marriage was reasonably good.  He also had good relationships with his children, with whom he had daily contact.  Further, he had good social contacts and relationships and had several friends.  His main leisure activity was being part of a community club where he and his wife hosted events and served meals.  He denied any history of assaultiveness or a recent history of suicide attempts.  .  

On mental status evaluation, the Veteran's thought process was logical, organized, and goal directed.  He communicated clearly and effectively, cooperated with the evaluator, and made good eye contact.  There was no evidence of delusion, hallucination, or psychosis.  He was fully oriented to person, place, and time, though there was evidence of some mild memory loss.  Additionally, the Veteran evidenced good ability to maintain personal hygiene and was casually dressed.  Rate and flow of speech was normal with no irrelevant, illogical, or obscure speech patterns.  He did not report any obsessive or ritualist behaviors that interfered with routine activities.  However, he stated that he had "depressed mood" and explained that he was reclusive, did not like to go out, and preferred to avoid people and stay home.  The appellant had hobbies and interests and had not thought of about harming himself.  He denied impaired impulse control problems and suicidal ideations, but harbored a number of homicidal thoughts, with no intent or plan to harm others.  The examiner determined that the Veteran did not meet the criteria for PTSD; however, his psychiatric symptoms were mild.  A GAF score of 60 was assigned.  The examiner opined that the effects of the Veteran's psychiatric symptoms on occupational and social functioning were transient or mild and may decrease work efficiency and ability to perform occupational tasks only during periods of significant distress.  Further, the symptoms were severe enough to require continuous medication.  

The Veteran was provided an additional VA examination in September 2011.  At that time, he reported being unable to sleep without his psychiatric medication.  Symptoms noted by the Veteran included nightmares, intrusive memories, hypervigilance, and irritability.  He denied any problems with physical violence.  He mentioned that his anger issues had diminished over the last few years with his psychiatric mediations.  The appellant stated that he had a couple of good friends, but otherwise described himself as being relatively reclusive.  He had been married for 35 years and had 2 surviving children.  He currently lived with his wife, daughter, and granddaughter.  The Veteran reported that he had been fired several times because of his "attitude" and had been unemployed for the past 4 years.  However, he attributed this to the poor economy.  There were no neurovegetative symptoms of major depression or panic attacks reported.

On mental status examination, the Veteran was appropriately dressed and groomed and cooperated with the evaluator.  He was capable of all independent ADLs.  No impairment was noted in communication and no unusual motor movements or dysfunctional behavior patterns were observed.  The Veteran's mood and affect were congruent and situation appropriate.  His abstract reasoning, concentration, and long and short term memory were all grossly within normal limits.  There was no indication of any thought disorder or paranoia.  The Veteran did endorse peripheral visual illusions, often correlated with psychological hyperarousal or PTSD.  His IQ was estimated to be approximately in the average range of intellectual functioning.  He denied any current suicidal thoughts or risk for harming himself.  The examiner diagnosed prolonged adjustment disorder with depressed mood.  A GAF score of 54 was assigned.  

In a statement from the Veteran's wife received in March 2013, she reported that the Veteran had many jobs throughout the years, most ending with him getting laid off or fired.  His longest job position was for 6 years; however, he was fired because the homeowner said he was crazy and that she was afraid of him.  She mentioned that he had not worked since 2011, never left the house, and hardly saw friends he had known for years.  Also, the Veteran appeared to lose interest and motivation, noting that he had several unfinished projects around the home.  

In a March 2013 statement from the Veteran, he stated that he had difficulties with work and had been fired a number of times.  He stated that he tried not to go out in public because he suffered from hypervigliance and anxiety.  He also reported that he had difficulty conducting business with others, written or over the phone, and had to rely on his wife for those types of interactions.  

Analysis

Given the above, the Board finds that the criteria for an evaluation of 50 percent have been approximated for the entire period on appeal.  In this regard, the Veteran's prolonged adjustment disorder has been manifested by difficulty sleeping, nightmares, feelings of helplessness and hopelessness, anxiety, irritability, lack of motivation, hypervigliance and social isolation, with GAF scores indicative of moderate symptomatology.  Moreover, the evidence demonstrates that Veteran was fired several times because of his "attitude".  The Board finds that these symptoms are similar to many of those contemplated by occupational and social impairment with reduced reliability and productivity.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Under such circumstances, and resolving all doubt in favor of the Veteran, the Board concludes that an initial evaluation of 50 percent is warranted for prolonged adjustment disorder throughout the appeal period.  38 C.F.R. § 4.7.  

Consideration has been given to assigning a higher disability rating.  However, the evidence throughout the entire appeal period does not demonstrate deficiencies in most areas or an inability to establish and maintain effective relationships.  In so finding, the evidence fails to show that the Veteran suffered from frequent obsessive rituals, speech intermittent or illogic, obscure, or irrelevant.  Further, the competent medical evidence does not suggest, delusions, near-continuous panic attacks, or impaired impulse control.  There is no evidence of neglect of personal appearance and hygiene or impaired thought and judgment.  While the appellant reported homicidal thoughts, he denied intent or plan to harm others.  Further, the evidence of record also fails to demonstrate spatial disorientation.  Instead, the veteran was found to be oriented to time, person and place.  The Board notes that the Veteran remained married and reported having a good relationship with his wife.  He also indicated that he had good relationships with his surviving children and participated in social events at the community center.  Thus, while his documented and reported symptomatology is significant, such have been contemplated by the 50 percent evaluation awarded herein.  At this time, the disability picture does not more closely approximate the next-higher 70 percent evaluation, as explained above.

In sum, the Board finds that, resolving all doubt in favor of the Veteran, a 
50 percent rating is warranted for the Veteran's prolonged adjustment disorder throughout the appeal period.

Extra-schedular Consideration
      
The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's prolonged adjustment disorder, to include, depression, anxiety, difficulty sleeping, and nightmares, are fully considered by the rating criteria.  This include the social and occupational impairment that results from these symptoms.  Thus, referral for consideration of an extra-schedular disability rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  This consideration is not warranted here because the Veteran's only service-connected disability is prolonged adjustment disorder; thus, there are no combined effects.


ORDER

Entitlement to an initial disability rating of 50 percent rating, but no higher, for adjustment disorder is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.


REMAND

Entitlement to a TDIU can be part and parcel of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Entitlement to a TDIU is raised where a veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the evidence indicates that the Veteran has not worked since 2011, and attributes that unemployment to, in part, his service-connected psychiatric disability.

A review of the record shows that that Veteran has not been provided the specific notice required in response to a claim for a TDIU, and the originating agency has not adjudicated the TDIU issue.  Therefore, the Board finds that further action is required of the originating agency before the Board decides the TDIU issue.

The Board acknowledges that the Veteran's is only service connected for prolonged adjustment disorder, which was increased to 50 percent in this decision.  Therefore, he does not meet the threshold requirements for a TDIU.  38 C.F.R. § 4.16(a).  Nevertheless, VA's policy is to rate totally disabled all veterans who are unemployable.  In such cases, the rating boards should submit the case to the Director, Compensation Service for extra-schedular consideration.  38 C.F.R. § 4.16(b).  Therefore, the Board finds that this matter must be referred to the Director, Compensation Service.


Accordingly, the case is REMANDED for the following actions:

1.  Provide all required notice in response to the TDIU claim, to include providing and requesting the Veteran to complete and return the appropriate form for entitlement to a TDIU.

2.  Based on the response or record, undertake any other development determined to be warranted.

3.  Thereafter, refer the claim for a TDIU to the Director, Compensation Service for a determination under § 4.16(b) and notify the Veteran of such action.

4.  Adjudicate the claim of entitlement to a TDIU.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a statement of the case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


